Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-12-00657-CV

                         EX PARTE Demond Depree BLUNSTON

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2012-CVK-001377 D2
                         The Honorable Joe Lopez, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

       SIGNED July 24, 2013.


                                              _____________________________
                                              Karen Angelini, Justice